                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                       CIVIL ACTION NO. 1:19-CV-185-MR-DCK

 KENNY MARTIN,                                        )
                                                      )
                 Plaintiff,                           )
                                                      )
    v.                                                )       ORDER
                                                      )
 HARRAH'S NC CASINO COMPANY, LLC,                     )
 and BROOKS ROBINSON,                                 )
                                                      )
                 Defendants.                          )
                                                      )

         THIS MATTER IS BEFORE THE COURT sua sponte regarding the status of the case,

“Defendants’ Motion To Dismiss Plaintiff’s First Amended Complaint” (Document No. 5), and

“Plaintiff’s Motion to Stay” (Document No. 12). This matter has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the pending motion and the record, and in consultation with Judge Reidinger’s

chambers, the Court has determined that this matter should be stayed.

         After review of the pending “Defendants’ Motion To Dismiss Plaintiff’s First Amended

Complaint” (Document No. 5) and associated briefs, as well as further consideration of the

arguments supporting “Plaintiff’s Motion to Stay” (Document No. 12), the undersigned is

persuaded that this matter should be stayed pending a decision by the United States Court of

Appeals for the Fourth Circuit in the related action, Humble v. Harrah’s Casino Company, LLC,

1:17-CV-262-MR-DLH, 2018 WL 4664137 (W.D.N.C. Sept. 28, 2018) adopting 2018 WL

4576784 (W.D.N.C. June 1, 2018).

         On October 30, 2019, since this Court last considered the status of this case, the Fourth

Circuit heard oral arguments in Humble. As such, it is likely that an opinion from the Fourth
Circuit in Humble is imminent. The undersigned finds that a decision in Humble will probably be

instructive in this case. Moreover, supplemental briefs by each side addressing the impact of the

Fourth Circuit’s decision in Humble may also assist this Court’s consideration of Defendants’

Motion To Dismiss….”

       IT IS, THEREFORE, ORDERED that this matter is STAYED until otherwise ordered

by the Court.

       IT IS FURTHER ORDERED that counsel for the parties in this lawsuit shall confer and

file supplemental briefs of five (5) pages or less within fourteen (14) days of a decision by the

Fourth Circuit on the appeal of Humble v. Harrah’s Casino Company, LLC, 1:17-CV-262-MR-

DLH, 2018 WL 4664137 (W.D.N.C. Sept. 28, 2018).

       SO ORDERED.



                                       Signed: January 17, 2020




                                                 2
